DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/05/2020 and 03/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 17-19 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Maeda et al. (2010/0046062).

Regarding claim 1, Maeda discloses a device (at least Figures 2 and 3B, 100, mirror device) comprising: a base (Figure 2); at least one electronic circuitry component housed in the base (at least Figure 3B depicts electronic circuitry); memory cells housed in the base and coupled to the at least one electronic circuitry component (Figure 3B, M1, first memory cell, M2, second memory cell); a fixed electrode plate layer on the base (206a, 206b, address electrodes, and 205, hinge electrode), the fixed electrode 



Regarding claim 3, Maeda discloses the device of claim 1, wherein the at least first and second electrode segments have an area that is a fraction of a total area of the fixed electrode plate layer (Figures 3A, 3B), wherein the area of the at least first and second electrode segment is associated with a displacement target of the mirror plate layer (Figures 4A-4F), and wherein the at least first and second electrode segments are symmetrical about orthogonal axes of the fixed electrode plate layer (Figures 3A, 3B).

Regarding claim 4, Maeda discloses the device of claim 1, wherein a number of target displacement positions is a linearized displacement subset of a total number of memory cell addressable displacement states (at least Figures 4A-4F depict a number of displacement positions to be a linearized displacement subset of a total number of memory cell addressable displacement states).

Regarding claim 5, Maeda discloses the device of claim 1, wherein the support pillars of the movable electrode layer attach to spaced locations around a perimeter of the fixed electrode plate layer (Figure 2, Examiner notes that since there are a plurality of 200, mirror elements, 204, elastic hinge, of adjacent 201, square mirrors, would be 

Regarding claim 6, Maeda discloses the device of claim 5, wherein the flexible beams have a proximate end attached one of the support pillars (Examiner notes that since 204, elastic hinge, is viewed to teach the flexible beam and support pillar, the "proximate end" is considered to be any part of 204, elastic hinge) and a distal end attached to the movable electrode plate (top portion of 204, elastic hinge, that is attached to 201, mirror), wherein when one or more of the at least first and second electrode segments is activated, the flexible beams flex to facilitate displacement of the movable electrode plate toward the fixed electrode plate layer (Figures 4A-4F).

Regarding claim 17, Maeda discloses a method of operating a microelectromechanical electrostatic actuator (at least Figures 2-4, 100, mirror device) comprising: addressing at least one memory cell to an "ON" state from an "OFF" state (M1, first memory cell, M2, second memory cell; Figures 4A-4F); applying a voltage to at least a first and second electrode segment or a combination of the at least first and second electrode segments (206a, 206b, address electrodes; Figures 4A-4F) via at least one electronic circuitry component coupled to the at least one memory cell (Figure 3B depicts electronic circuitry between M1, first memory cell, and 206a, address electrode, and electronic circuitry between M2, second memory cell, and 206b, address electrode); displacing a movable electrode in a direction toward the at least first and second electrode segment or the combination of the at least first and second electrode 

Regarding claim 18, Maeda discloses the method of claim 17, wherein applying a voltage to at least first and second electrode segments or a combination of the at least first and second electrode segments includes: generating an electric field between the at least first and second electrode segment or the combination of the at least first and second electrode segments and a movable electrode (at least [0107-0110]); and creating an electrostatic attraction between the at least first and second electrode segment or the combination of the at least first and second electrode segments and the movable electrode (at least [0107-0110]).

Regarding claim 19, Maeda discloses the method of claim 17, wherein displacing a movable electrode in a direction toward the at least first and second electrode segment or a combination of the at least first and second electrode segments includes flexing flexible beams attached to the movable electrode toward the at least first and second electrode segment or the combination of the at least first and second electrode segments (at least 3B, Figures 4A-4E; 204, elastic hinge, is flexed toward 206a or 206b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (2010/0046062) in view of Zhong et al. (2010/00265563).

Regarding claim 7, Maeda discloses the device of claim 1, but fails to teach wherein the mirror layer further comprising supports posts attached on a side of the mirror layer opposite that of the mirror, the support posts attaching the mirror layer to the movable electrode plate to provide a space between the movable electrode plate and the mirror layer. Maeda and Zhong are related because both teach a MEMS device.
Zhong discloses a device wherein the mirror layer further comprising supports posts attached on a side of the mirror layer opposite that of the mirror (at least Figure 7A, 18, posts, are attached on a side of 14, reflective layer, that is opposite to the reflective surface), the support posts attaching the mirror layer to the movable electrode 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Maeda to incorporate the teachings of Zhong and provide wherein the mirror layer further comprising supports posts attached on a side of the mirror layer opposite that of the mirror, the support posts attaching the mirror layer to the movable electrode plate to provide a space between the movable electrode plate and the mirror layer. Doing so would allow for reduction of undesirable stresses experienced by the mirror and movable electrode plate.

Regarding claim 9, Maeda discloses a light beam steering device (at least Figures 2, 3B, and 5, 100, mirror device) comprising: a controller having a logic controller (Figure 5, 310, control unit); a light source (110, light source) controlled by the controller (170, light source control unit; [0121]); a microelectromechanical electrostatic actuator (at least Figures 2, 3B, 100, mirror device) including; at least one electronic circuitry component (at least Figure 3B depicts electronic circuitry); memory cells coupled to the at least one electronic circuitry component (Figure 3B, M1, first memory cell, M2, second memory cell); a fixed electrode plate layer (206a, 206b, address electrodes, and 205, hinge electrode) including at least first and second electrode segments (206a, 206b, address electrodes) the first electrode segment being coupled to a first one of the memory cells via the at least one electronic circuitry component (Figure 
Maeda fails to teach the support pillars to be on a perimeter of the fixed electrode plate layer. Maeda and Zhong are related because both teach a MEMS device.
Zhong discloses a device comprising support pillars on a perimeter of a fixed electrode plate layer (at least Figures 7-8; at least [0029] teaches support structures may be provided both within and at the edges of individual elements).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Maeda to incorporate the general teachings of Zhong and provide the support pillars to be on a perimeter of the fixed electrode plate layer. Doing so would allow for reduction of undesirable stresses experienced by the mirror and movable electrode plate.

Regarding claim 10, the modified Maeda discloses the light beam steering device of claim 9, wherein when one of the memory cells is addressed from an "OFF" state to an "ON" state via the electronic circuitry component, the electronic circuitry component applies a voltage to a respective one of the at least first and second electrode segments (at least Figures 4A-4F), and wherein the at least first and second electrode segments have a unique activation voltage level that activates a respective one or more of the electrode segments (at least [0107]).

Regarding claim 11, the modified Maeda discloses the light beam steering device of claim 9, wherein the at least first and second electrode segments have an area that is a fraction of a combined total area of the at least first and second electrode segments (Figures 3A, 3B) and wherein the area of the at least first and second electrode segment or an area of a combination of the at least first and second electrode segments is associated with a displacement target of the mirror layer (Figures 4A-4F).

Regarding claim 12, the modified Maeda discloses the light beam steering device of claim 9, wherein the at least first and second electrode segments is symmetrical about orthogonal axes of a plane defined by the at least first and second electrode segments combined (Figures 3A, 3B).

Regarding claim 13, the modified Maeda discloses the light beam steering device of claim 9, wherein the support pillars attach to spaced locations around a perimeter of the at least first and second electrode segments (Figure 2, Examiner notes that since there are a plurality of 200, mirror elements, 204, elastic hinge, of adjacent 201, square mirrors, would be provided in a spaced location around a perimeter of a central 201, square mirror's 206a and 206b, address electrodes).

Regarding claim 14, the modified Maeda discloses the light beam steering device of claim 13, wherein the flexible beams have a proximate end attached one of the support pillars (Examiner notes that since 204, elastic hinge, is viewed to teach the flexible beam and support pillar, the "proximate end" is considered to be any part of 204, elastic hinge) and a distal end attached to the movable electrode plate (top portion of 204, elastic hinge, that is attached to 201, mirror), wherein when one or more of the at least first and second electrode segments is activated, the flexible beams flex to facilitate displacement of the movable electrode plate toward the at least first and second electrode segments (Figures 4A-4F).

Regarding claim 15, the modified Maeda discloses the light beam steering device of claim 9, wherein supports posts are attached on an opposite side of the mirror layer (Zhong: at least Figure 7A, 18, posts, are attached on a side of 14, reflective layer, that is opposite to the reflective surface), the support posts attaching the mirror to the movable electrode plate to provide a space between the movable electrode plate and the mirror layer (Zhong: Figure 7A depicts 18, posts, provide a spacing between 14, reflective layer, and 16, optical stack, while attaching the two components; [0033] teaches 16, optical stack, is comprised of an electrode layer).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (2010/0046062) in view of Watanabe (2004/0188592).

Regarding claim 8, Maeda discloses the device of claim 1, but fails to teach wherein the fixed electrode plate layer further comprising a bias electrode segment to bias a voltage of the fixed electrode plate layer to a reference voltage. Maeda and Watanabe are related because both teach a MEMS device.
Watanabe discloses a device a fixed electrode plate layer comprises a bias electrode segment to bias a voltage of the fixed electrode plate layer to a reference voltage (Figure 12; [0098]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Maeda to incorporate the teachings of Watanabe and provide wherein the fixed electrode plate layer further comprising a bias electrode segment to bias a voltage of the fixed electrode plate layer to a reference voltage. Doing so would allow for more accurate and desirable movement of the mirror.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (2010/0046062) in view of Zhong et al. (2010/00265563) as applied to claim 9 above, and further in view of Watanabe (2004/0188592).

Regarding claim 16, the modified Maeda discloses the light beam steering device of claim 9, but fails to teach a bias electrode segment to bias a voltage of the fixed electrode plate layer to a reference voltage. The modified Maeda and Watanabe are related because each teach a MEMS device.
Watanabe disclose a device comprising a bias electrode segment to bias a voltage of the fixed electrode plate layer to a reference voltage (Figure 12; [0098]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Maeda to incorporate the teachings of Watanabe and provide a bias electrode segment to bias a voltage of the fixed electrode plate layer to a reference voltage. Doing so would allow for more accurate and desirable movement of the mirror.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (2010/0046062) in view of Florence et al. (5,606,441, of record).

Regarding claim 20, Maeda discloses the method of claim 19, but fails to teach wherein displacing a movable electrode in a direction toward the at least first and second electrode segment or a combination of the at least first and second electrode segments further includes displacing the movable electrode toward the at least first and second electrode segment or the combination of the at least first and second electrode segments by a fraction of a wavelength of the light source. Maeda and Florence are related because both teach a method of operating a light modulator.
Florence discloses a method wherein displacing a movable electrode in a direction toward the at least first and second electrode segment or a combination of the at least first and second electrode segments further includes displacing the movable electrode toward the at least first and second electrode segment or the combination of the at least first and second electrode segments by a fraction of a wavelength of the light source (at least claims 2, 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Maeda to incorporate the teachings of Florence and provide wherein displacing a movable electrode in a direction toward the at least first and second electrode segment or a combination of the at least first and second electrode segments further includes displacing the movable electrode toward the at least first and second electrode segment or the combination of the at least first and second electrode segments by a fraction of a wavelength of the light source. Doing so would allow for deflection through a desirable distance, thereby improving control of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872